PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Storedot Ltd.
Application No. 16/711,484
Filed: 12 Dec 2019
For: LITHIUM POLY(ACRYLIC ACID) BINDERS FOR ANODES OF FAST CHARGING LITHIUM ION BATTERIES
:
:
:
:     SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

The record shows the Office issued a Notice of Abandonment on May 11, 2022, indicating the application became abandoned for failure to file a timely reply to the non-final Office action mailed on October 7, 2021. The Notice of Abandonment stated the amendment received on January 10, 2022, was untimely and the appropriate extension of time for response was missing. 

The three-month shortened statutory period to respond to the non-final Office action of October 7, 2021, fell on Friday, January 7, 2022. The record reveals the USPTO was closed on January 7, 2022, because of inclement weather. When the USPTO is closed due to adverse weather or other causes, the Office will consider each such day as a “Federal holiday within the District of Columbia” under 35 U.S.C. 21. Any action or fee due on such a day may be taken, or fee paid, on the next succeeding business day the Office is open. The record shows applicant submitted an amendment in response to the non-final Office action of January 7, 2022, on the next succeeding business day when the Office was open, Monday, January 10, 2022.
     
The Office considers the reply received on Monday, January 10, 2022, timely filed due to the USPTO closure on Friday, January 7, 2022. The Office finds the Notice of Abandonment was issued in error. 

In view of foregoing, the Office hereby sua sponte withdraws holding of abandonment. The application is restored to pending status because applicant filed a timely reply to the non-final Office action on January 10, 2022, the next succeeding business day the Office was open.

This matter is being referred to Technology Center Art Unit 1727 for appropriate action on the reply filed January 10, 2022.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET